DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s election, with traverse, of Group I, claims 1, 6-9, 11, 15, 17-18, 20, 51-52 and 54, drawn to a therapeutic agent, and election of tumor associated antigen NY-ESO-1 157-165 (SEQ ID NO: 2) in claim 11, in the reply filed on 09/26/2022 are acknowledged. 
The traversal is on the ground that the requirement for election of species is insufficiently clear.  This is not found persuasive because the election of species requires a first active agent completely defined i.e. a specific nucleic acid with a SEQ ID NO.  The independent claim 1 recites “the first active ingredient comprises a nucleic acid encoding a labelling polypeptide … wherein the labelling polypeptide comprises an antigenic epitope peptide, the antigenic epitope peptide is a tumor associated antigen or a tumor specific antigen”. The tumor associated antigen is a genus comprises multiple individual species listed in claim 11. Thus the requirement is clear to request a specific nucleic acid with a SEQ ID NO in election of species of the tumor associated antigens to define the first active agent for examination on merit. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13, 72-76 and 115 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 

Claim Status
Claims 1, 6-9, 11, 13, 15, 17-18, 20, 51-52, 54, 72-76 and 115 are pending. Claims 2-5, 10, 12, 14, 16, 19, 21-50, 53, 55-71 and 77-114 are canceled. Claims 13, 72-76 and 115 are withdrawn. Claims 1, 6-9, 11, 15, 17-18, 20, 51-52 and 54 are under current examination. 
 
Priority
This application claims benefit as a CIP from PCT/CN2019/102584 (filed on 08/26/2019), and claims benefit from foreign application CN201810972316.5 (filed on 08/24/2018). The instant application has been granted the earliest benefit date, 08/24/2018, from the foreign application CN201810972316.5. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2021, 06/08/2022 and 10/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The corresponding signed and initialed PTO forms 1449 have been mailed with this action.  

Specification

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (p. 26, [00108] line 4). Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “http” can be replaced with “hypertext transfer protocol” as the Internet protocol.  See MPEP § 608.01.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites the phrase “and the immune cells comprising TCR-modified T cells”, which is grammatically incorrect. Instant claim should recite that the immune cells “comprise” TCR-modified T cells.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the N-terminal signal peptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 should be changed to be dependent on claim 6. It is examined as so.
Claim 20 recites “wherein the nucleic acid encodes a human leukocyte antigen (HLA) protein…”in regard to the nucleic acid of claim 1. There is insufficient antecedent basis for this limitation in the claim. In claim 1 the nucleic acid is limited to encode “a labelling polypeptide wherein the labelling polypeptide comprises an antigenic epitope peptide, the antigenic epitope peptide is a tumor associated antigen”. So claim 20 should be modified to “wherein the nucleic acid further encodes a human leukocyte antigen (HLA) protein”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-9, 11, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meruelo et al (WO2017152042A2, PTO-892) in view of Zhao et al (J Immunol. 2005; 174: 4415-4423. Cited in IDS 06/08/2022) and Berahovich et al (Frontiers In Bioscience, Landmark, 2017, 22, 1644-1654. PTO-892).  
Claim 1 is directed to a therapeutic agent comprising two compositions: a nucleic acid encoding a labeling polypeptide to be expressed in tumor cells, and a TCR-modified T cell. 
Meruelo teaches a viral vector expressing multiple epitopes of tumor associated antigens for inducing antitumor immunity for treatment of tumors in mammalian subjects (title, abstract) (related to the preamble of claim 1).  
With respect to the first composition of claim 1(a), Meruelo teaches a first active ingredient of polynucleotides which encode multiple epitopes of tumor associated antigens (title, abstract), and a first druggable vehicle of viral vectors, particularly alphavirus vectors such as Sindbis viral vectors (title, abstract). 
With respect to the administration of the nucleic acid causes the tumor cells of the patient to express immunogens that can elicit an immune response, Meruelo teaches in Example 2 the “construction of a Sindbis viral vector expressing multiple epitopes for inducing anti-tumor immunity” (page 117, line 10). Meruelo teaches “Sindbis virus specifically targets tumors by interacting with the high-affinity laminin receptor (LAMR) (US Patent No. 7,306,792), which is over-expressed by many tumors, and does not infect normal tissues” (page 101, line 13), and “the Sindbis replicon contained a viral sub-genomic promoter sequence” (page 117, line 19), thus teaches the Sindbis viral vector can cause the tumor cells of the patient to express multiple epitopes for inducing anti-tumor immunity. 
With respect to the labeling polypeptide comprises an antigenic epitope peptide, which is a tumor associated antigen, Meruelo teaches polynucleotides “which encode multiple, e.g., two or more, epitopes of at least one tumor associated antigen” (title, abstract, and list of exemplary tumor associated antigens in Table 1-28). Thus Meruelo teaches the first composition in the therapeutic agent. Meruelo also teaches the therapeutic effect of the epitope-expressing Sindbis virus depends on a normal complement of T cells, as no effect is observed in T cell-depleted tumor-bearing mice (Fig. 6A vs. 6B-6D). 
However, Meruelo does not teach a second composition of immune cells comprising TCR-modified T cells cultured in vitro. 
Zhao teaches a population of T cells modified with NY-ESO-1 157-165 antigen-specific TCR genes to treat tumor (title, abstract). Zhao teaches peripheral blood lymphocytes are purified and cultured in vitro, and transduced with retroviral vectors containing the TCR  gene (page 4417, col 1, para. 2, “Transduction of PBL”), and “FACS analysis (Figs. 4 and 5) suggest TCR gene transfer into both CD8+ and CD4+ T cells” (page 4419, col 1, para 4, line 1). Thus Zhao teaches the second composition comprising a second active ingredient of TCR modified T cells purified from peripheral blood and cultured in vitro. Zhao teaches that “the transduced lymphocytes could efficiently recognize and kill HLA-A2- and NY-ESO-1-positive melanoma cells” (abstract, Figs 8 & 10), while “there was little or no lysis observed in … non-NY-ESO-1 (526mel) melanoma cell lines” (Fig. 8B-8C, also see Fig. 7 cell line 526 and Fig. 9 cell line LNZAT3WT4). Zhao teaches out of 42 nonmelanoma tumor lines tested, seven of them (17%) are positive for NY-ESO-1 (page 4420, col 1, para 2), thus the rest are negative for this tumor associated antigen and cannot be recognized and killed by the TCR-modified T cells (Figs. 9 and 10, cell lines LNZAT3WT4 and 526mel). To enhance the applicability of the therapeutic approach, Zhao suggests “additionally, it may be possible to up-regulate NY-ESO-1 expression in cancer patients” (page 4422, col 1, para 3, line 3). 
Berahovich et al teaches CD19 specific CAR-T cells eliminate CD19-bearing solid tumor cells in vitro and in vivo (title, abstract).  Berahovich teaches CD19 specific CAR-T cells have no cytolytic effect on CD19-negative Hela cells (Fig. 4C, Fig. 5B&5D). However, when the Hela cells are infected with a CD19-expressing lentiviral vector (page 1646, col 1, last para) and express exogenous CD19 on the cell surface (Fig. 4B left panel FACS analysis), these modified Hela-CD19 tumor cells can be recognized and killed by CD19 CAR-T cells (Fig. 4B right panel and Fig. 5 B&5D, also see in vivo analysis in Fig. 6 and 7A-7D). Thus Berahovich teaches “a novel solid tumor xenograft model using cervical cancer HeLa cells overexpressing CD19” and “CD19-FLAG CAR-T cells were highly efficient in blocking solid tumor growth”. “Similar models can be used for other hematological cancer antigens such as CD20, BCMA, CD22, CD38, CD138 and others” and “can be used to probe the interactions of cancer cells with their microenvironment and potential therapeutics” (page 1652, col 1 last para and col 2 first para). 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic agent comprising
the first composition of a polynucleotide encoding epitopes of tumor associated antigens to be expressed in the tumor cells disclosed by Meruelo, by combining a second composition of TCR-modified T cells that can recognize and kill tumor cells expressing, or exogenously expressing, the appropriate tumor associated antigens disclosed by Zhao and Berahovich to obtain a therapeutic agent for treatment of tumors with a reasonable expectation of success. It would have also been obvious to provide the TCR-modified T cells in a druggable vehicle like normal saline to facilitate administration into patients. Since Meruelo teaches the first composition depends on a normal complement of T cells (Fig. 6) to attack a tumor expressing endogenous or exogenous epitopes (see Meruelo claim 70), while the immune function in tumor patients may be compromised by tumor-induced or chemotherapy-induced side effects, one of ordinary skill in the art would have been motivated to make this combination in order to provide a second composition of TCR-modified T cells and to further label the tumor cells that lack recognizable tumor associated antigens (taught by Zhao) with exogenous epitopes so the TCR-modified T cells can recognize and kill those epitope-labeled tumor cells (taught by Berahovich). Furthermore, MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
	With respect to claim 8, Meruelo teaches in Example 2 that “a polynucleotide encoding multiple T cell recognition epitopes separated by furin enzyme cleavage sites was synthesized” (page 117, line 12, see Fig. 1A for schematic illustration and description of Fig 1 in page 27, last para.).
	 With respect to claim 9, Meruelo teaches a furin enzyme cleavage peptide in Example 2 (page 117, line 12), and the “furin digestion motif XRSKRX (SEQ ID NO: 5), where X is a hydrophobic residue” (page 118, line 12) and “RSKR = Furin sequence” (page 121, line 4), thus teaches the sequence of “Arg-X-Lys-Arg (X is any amino acid residue)” in claim 9.
	With respect to claim 11, Meruelo teaches the tumor associated antigen NY-ESO-1 p157-165 (SLLMWITQC) (Meruelo SEQ ID NO: 32) in Table 1, row 7, which is 100% identical to the instant SEQ ID NO: 2 in the present claim 11.
	With respect to claim 15, Meruelo teaches in Example 2 that “The Sindbis replicon contained a viral sub-genomic promoter sequence (the virus’ own gene-expression regulatory element) upstream from the XbaI site and an mRNA poly A sequence located downstream of the ApaI site” (page 117, line 19). Meruelo also teaches gene-expression regulatory elements in the therapeutic agent comprise “any suitable promoter” and “any appropriate mammalian regulatory element, for example, enhancers known to preferentially direct gene expression in specific cell types can be used to direct the expression of a nucleic acid” (page 110, last paragraph). It would have been obvious for one of ordinary skill in the art to also include a silencer as a regulatory element to turn off gene expression in specific cell types. 
	Claim 17 is directed to the nucleic acid further encodes an exogenous HLA protein. 
	Meruelo teaches the present invention provides “polynucleotides and viral vectors that encode multiple epitopes of one or more tumor associated antigens to induce a potent immune response in a subject against the multiple tumor associated antigens expressed by the subject's cancer or tumor, optimally in the context of HLA/MHC antigens” (page 30, line 5). Meruelo teaches “the tumor associated antigen epitopes are selected based on their binding to MHC/HLA molecules, e.g., for optimal presentation to effector T cells, thus providing reproducibility that ensures an optimal immune response” (page 35, line 5) and teaches HLA peptide motif search and prediction tools. 
	However, Meruelo does not teach the nucleic acid further encodes an exogenous HLA protein.
	Zhao teaches T cells modified with NY-ESO-1 antigen-specific TCR genes. Zhao teaches engineered CD4+ T cells can recognize the appropriate NY-ESO-1 peptide presented by class I HLA-A2 molecules” (page 4422, col 1, line 4), and “only HLA-A2 and NY-ESO-1 double-positive melanoma specifically stimulated TCR-transduced T cells to secrete IFN-gamma (Fig. 7)” (page 4419, col 2, last para.), “the transduced lymphocytes could efficiently recognize and kill HLA-A2- and NY-ESO-1-positive melanoma cells” (abstract, Figs 8 & 10), while “there was little or no lysis observed in … non-HLA-A2 (586mel) or non-NY-ESO-1 (526mel) melanoma cell lines” (Fig. 8B-8C). Zhao teaches there are “two HLA-A2-negative lines (SKN-AS and MDA-453s)” among 7 tumor lines tested, and those two lines “were transduced with HLA-A2 retroviral vector” (page 4420, col 1, para. 2 and col 2, para. 1).  The exogenous HLA-A2 in these tumor cell lines greatly stimulate the IFN-gamma release from TCR-transduced T cells (see Fig. 9 SKN-AS vs. SKN-AS-A2 and MDA453s vs. MDA453s-A2) and enhance the lysis of tumor cells by TCR-transduced T cells (see Fig. 10). 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polynucleotide encoding multiple epitopes of tumor associated antigens to be expressed in the tumor cells disclosed by Meruelo, by combining a nucleic acid encoding an exogenous HLA protein disclosed by Zhao to obtain a therapeutic agent for treatment of tumors with a reasonable expectation of success. Since both Meruelo and Zhao teach an HLA protein can present tumor associated antigen epitopes to be recognized by T cells, one of ordinary skill in the art would have been motivated to make this modification in order to provide the tumor cells, especially the HLA-negative tumor cells, with an exogenous HLA protein to present the tumor associated antigens to the surface of the tumor cells so the TCR-modified T cells can recognize and kill those tumor cells (taught be Zhao). 
	Claim 18 is directed to the HLA protein and the labelling polypeptide are connected by a self-cleaving peptide and their expression are under control of separate or the same promoter. Claim 20 is directed to the nucleic acid encoding HLA protein is controlled by exogenous or the vehicle’s own gene expression regulatory elements.
	Meruelo teaches in Example 2 that “a polynucleotide encoding multiple T cell recognition epitopes separated by furin enzyme cleavage sites was synthesized” (page 117, line 12, and Fig 1). Meruelo teaches “in other embodiments, nucleic acid sequences encoding epitopes of mutated or overexpressed oncogenes, cytokines, chemokines, antibodies, and known immunogenic TAAs, separated by processing sites, such as enzyme, e.g., furin, cleavage sites, are included in the polynucleotides (minigenes) and viral vectors described herein” (page 103, line 15). Meruelo teaches in Example 2 that “The Sindbis replicon contained a viral sub-genomic promoter sequence (the virus’ own gene-expression regulatory element, related to claim 20) upstream from the XbaI site and an mRNA poly A sequence located downstream of the ApaI site” (page 117, line 19). Meruelo also teaches gene-expression regulatory elements in the therapeutic agent comprise “any suitable promoter” and “any appropriate mammalian regulatory element, for example, enhancers known to preferentially direct gene expression in specific cell types can be used to direct the expression of a nucleic acid” (page 110, last paragraph, related to claim 20). Meruelo teaches “it will be appreciated that nucleic acid sequences (genes) encoding immune stimulating molecules can be expressed from an additional promoter inserted into, for example, a Sindbis virus vector encoding multiple TAA epitopes as described herein” (page 105, line 4, related to second limitation in claim 18).
Zhao teaches T cells modified with NY-ESO-1 antigen-specific TCR genes (see above). Zhao also teaches a nucleic acid encoding an exogenous HLA protein (page 4420, col 1, para. 2).
Meruelo, Zhao and Berahovich do not teach the HLA protein and the labelling polypeptide are connected by a self-cleaving peptide.
	According to the teaching from Meruelo and Zhao above, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polynucleotide encoding multiple epitopes of tumor associated antigens and cytokines separated by furin enzyme cleavage sites under control of the same or separate promoters and exogenous or vehicle’s own gene-expression regulatory elements disclosed by Meruelo, by substituting one of the epitopes or cytokines in the encoding polynucleotide with an exogenous HLA disclosed by Zhao to obtain a single polynucleotide encoding epitopes and HLA separated by enzyme cleavage sites with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to make this modification in order to ensure the epitopes and the HLA protein are transduced and expressed in the same tumor cell so that the epitopes can be presented to elicit the tumor cell recognition and killing by TCR-modified T cells. Furthermore, incorporating the epitopes and HLA into a single polynucleotide would save labor and cost for manufacturing and administering the agent.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meruelo et al (WO2017152042A2, PTO-892) in view of Zhao et al (J Immunol. 2005; 174: 4415-4423. Cited in IDS 06/08/2022) and Berahovich et al (Frontiers In Bioscience, Landmark, 2017, 22, 1644-1654. PTO-892), as applied to claim 1 above, and further in view of Stornaiuolo et al (Molecular Biology of the Cell, 2003; 14: 889-902. PTO-892, also cited in specification [00113]).
With respect to the labelling polypeptide comprising a N-terminal signal peptide and one or more epitopes, Meruelo teaches a polynucleotide which encodes multiple epitopes of tumor associated antigens (title, abstract), and an alphavirus endoplasmic reticulum (ER) signal sequence encoded at the 5’ flanking region of the furin-epitope-furin sequences (page 118, line 15, Example 2).  Meruelo teaches the furin digestion occurs in the ER (page 118, line 17).
Zhao teaches T cells modified with NY-ESO-1 antigen-specific TCR genes (see above). 
Berahovich et al teaches CD19 specific CAR-T cells eliminate CD19-bearing solid tumor cells in vitro and in vivo (see above). 
However, Meruelo, Zhao and Berahovich do not teach a C-terminal ER retention signal sequence Lys-Asp-Glu-Leu.
Stornaiuolo teaches a CD8-K construct corresponding to the lumenal domain of CD8 tagged with KDEL (Lys-Asp-Glu-Leu) at its C terminus (page 890, col 1, para. 2, line 7). Stornaiuolo teaches that the KDEL mediated ER retrieval process is more efficient compared to another signal KKMP and “CD8-K (the KDEL-bearing form) was restricted mainly to the ER” (abstract and Discussion, page 897, col 2, para 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polynucleotide comprising a N-terminal signal peptide and multiple epitopes and a second composition disclosed by Meruelo, Zhao and Berahovich, by adding a C-terminal ER retention signal KDEL to the polynucleotide disclosed by Stornaiuolo to improve the therapeutic agent with a reasonable expectation of success. Since Meruelo teaches the furin digestion occurs in the ER (page 118, line 17) and Stornaiuolo teaches KDEL restricts the protein mainly to the ER (see above), one of ordinary skill in the art would have been motivated to make this modification in order to maintain the multiple epitopes in the ER to have efficient furin mediated cleavage to release individual epitope to generate targeted immunotherapy. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meruelo et al (WO2017152042A2, PTO-892) in view of Zhao et al (J Immunol. 2005; 174: 4415-4423. Cited in IDS 06/08/2022), Berahovich et al (Frontiers In Bioscience, Landmark, 2017, 22, 1644-1654. PTO-892) and Stornaiuolo et al (Molecular Biology of the Cell, 2003; 14: 889-902. PTO-892, also cited in specification [00113]), as applied to claims 1 and 6 above, and further in view of Yu et al (US patent US9540657. PTO-892) and Thanasupawat et al (Oncology Reportes.2013; 29: 149-154. PTO-892). 
Claim 7 is directed to the N-terminal signal peptide is derived from INSL5 with SEQ ID NO: 1.
Meruelo teaches a polynucleotide comprising a N-terminal alphavirus signal sequence and multiple epitopes (see above). Meruelo teaches additional ER signal-encoding nucleic acid sequences can be used (page 102, line 25 and claims 25 and 26))
Zhao teaches T cells modified with NY-ESO-1 antigen-specific TCR genes (see above).
Berahovich et al teaches CD19 specific CAR-T cells eliminate CD19-bearing solid tumor cells in vitro and in vivo (see above).
Stornaiuolo teaches a C-terminal ER retention signal KDEL (Lys-Asp-Glu-Leu) (see above).
However, Meruelo, Zhao, Berahovich and Stornaiuolo do not teach an INSL5 signal peptide with SEQ ID NO: 1.
Yu teaches compositions of expressing secreted and cell-surface-bound polypeptides in a cell produced from a single polynucleotide (title, abstract). Yu teaches in claims 1 and 4 that the polynucleotide comprises a signal sequence. Table 3 lists a group of exemplary signal sequences  wherein INSL5 is listed in col 39, row 4 with Yu’s SEQ ID NO: 486 which is 100% identical to the instant SEQ ID NO: 1 in the present claim 7 (see SCORE search 10/28/2022, rai. file, result #2). 
Thanasupawat teaches that INSL5 is expressed in enteroendocrine cells (EECs) located within the colonic mucosa (page 151, col 1, last para. and Fig. 1A & 1C) and is also expressed in normal human colon and human neuroendocrine/carcinoid tumors (page 151, col 2, last para. and Fig. 2B & 2F). Thanasupawat also discloses reports on the presence of INSL5 in multiple peripheral tissues including the colon, placenta, heart, spleen, brain, prostate, kidney, bone marrow and liver (page 153, col 1, line 11). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polynucleotide comprising a N-terminal alphavirus signal peptide, multiple epitopes and a C-terminal ER retention signal and a second composition disclosed by Meruelo, Zhao, Berahovich and Stornaiuolo, by substituting the alphavirus signal peptide with a human INSL5 signal peptide with a SEQ ID NO: 1 disclosed by Yu with a reasonable expectation of success. Since INSL5 is expressed in multiple tissues and in neuroendocrine/carcinoid tumors (taught by Thanasupawat), indicating INSL5 signal peptide works efficiently both in normal and cancerous tissues, one of ordinary skill in the art would have been motivated to make this substitution in order to facilitate epitope translocation into the ER in tumor cells of multiple tissues for efficient cleavage.  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 51-52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Meruelo et al (WO2017152042A2, PTO-892) in view of Zhao et al (J Immunol. 2005; 174: 4415-4423. Cited in IDS 06/08/2022) and Berahovich et al (Frontiers In Bioscience, Landmark, 2017, 22, 1644-1654. PTO-892), as applied to claim 1 above, and further in view of Rao et al (Cancer Gene Therapy. 2004; 11: 585-593. PTO-892) and Oppermann et al (US patent US5585237. PTO-892).
Claim 51 is directed to a conditionally replication-competent oncolytic virus that is able to selectively replicate in tumor cells. Claim 52 is directed to the oncolytic virus being adenovirus. Claim 54 is directed to the oncolytic virus is derived from adenovirus having E1B-55K and E1B-19K gene deletion and retaining E1A gene as shown in SEQ ID NO: 34.
Meruelo teaches a polynucleotides which encode multiple epitopes of tumor associated antigens (title, abstract), and a viral vector, particularly an alphavirus vector such as a Sindbis viral vector (title, abstract). Meruelo teaches “Sindbis virus (SV) is an oncolytic alphavirus” (page 1, line 26), and “Sindbis virus specifically targets tumors by interacting with the high-affinity laminin receptor (LAMR) (US Patent No. 7,306,792), which is over-expressed by many tumors, and does not infect normal tissues” (page 101, line 13). 
Zhao teaches TCR modified T cells and a retroviral vector expressing exogenous HLA (see above).
Berahovich et al teaches CD19 specific CAR-T cells eliminate CD19-bearing solid tumor cells in vitro and in vivo (title, abstract), and the Hela cells are transduced with a CD19-expressing lentiviral vector (page 1646, col 1, last para).
However, Meruelo, Zhao and Berahovich do not teach the virus can selectively replicate in tumor cells, nor teach an adenovirus with E1B-55K and E1B-19K deletion.
Rao teaches adenoviruses with E1B deletion selectively replicate in tumor cells (title, abstract). Rao teaches several mutated adenoviral vectors with different deletion in E1B and E1A genes (Fig. 1a), wherein two adenoviral vectors, named Adhz60 and Adhz62, have both E1B-55K and E1B-19K gene deletion and retaining E1A gene (page 587, col 2, last para to page 588, col 1, para 1, also see Fig. 1a). Western analysis shows absence of E1B-19K protein and retaining E1A protein in Adhz60 and Adhz62 infected cells (Fig. 1b).  Rao teaches that “cytopathic effects (CPE) in A549 tumor cells were observed in 2–3 days after infection with WTAd, Adhz60, Adhz62, and Adhz63” (page 588, col 1, bottom lines), “in addition, we also observed replication and cytopathic effect (CPE) of Adhz60 in liver cancer cells Hep3B and HepG2, breast cancer cells MD435 and MCF7, skin cancer cells SK MEL2 and SK MEL28, and prostate cancer cells LNCap” (Fig. 5, page 589, col 1, last para). However, “under the same condition, all E1-deleted viruses could not efficiently cause CPE in Hs181.Sk normal human cells (Fig 2b)” (page 588, col 2, end of para. 1). Thus Rao teaches the adenoviral vectors with E1B-55K and E1B-19K deletion are oncolytic and can selectively replicate in tumor cells. 
Oppermann teaches compositions for expressing recombinant proteins in cells by adenoviral vectors. Oppermann’s SEQ ID NO: 1 (250-1233) is 100% identical to the instant SEQ ID NO: 34 in the present claim 54 (see SCORE search 11/01/2022, rni. file, result #1). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic agent comprising a polynucleotide encoding multiple epitopes of tumor associated antigens in a Sindbis viral vector and TCR-modified T cells disclosed by Meruelo, Zhao and Berahovich, by substituting the Sindbis viral vector with a mutated oncolytic adenoviral vector having E1B-55K and E1B-19K gene deletion and retaining E1A gene (with SEQ ID NO: 34) disclosed by Rao and Oppermann to improve the therapeutic agent with a reasonable expectation of success. Since Rao teaches in the background that a similar mutated adenovirus “Ad dl1520 (ONYX-015) with deletion of E1B-55K … has been used in multiple clinical trials” (page 586, col 1, para. 2, line 1) and in the discussion that “Phase I and Phase II human clinical trials have been conducted involving E1A delivery to ovarian, breast, or head and neck tumors” (page 592, col 1, para 3), one of ordinary skill in the art would have been motivated to make this substitution in order to provide the polynucleotide encoding epitopes and HLA protein in a clinically approved oncolytic adenoviral vector to take advantage of the safety and efficacy of the vector to facilitate clinical use of the therapeutic agent.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 11 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-6 of copending Application No. 17/270,943 to Hou et al in view of Zhao et al (J Immunol. 2005; 174: 4415-4423. Cited in IDS 06/08/2022). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to instant claim 1, copending claims 1-2 of Hou recites a therapeutic agent for treatment of tumors and/or cancers (related to preamble of instant claim 1), comprising (a) a first composition, wherein the first composition comprises a first active ingredient in a first pharmaceutically acceptable carrier, and the first active ingredient includes or contains a nucleic acid having a labeling polypeptide coding sequence (related to instant claim 1(a)) for being introduced into a tumor cell and/or a cancer cell; the labeling polypeptide has one or more amino acid sequences of epitope polypeptide, the epitope polypeptide can be presented on the surface of the tumor cell and/or cancer cell by MHC class I molecules (related to further limitation #1 in instant claim 1), wherein the amino acid sequence of the epitope polypeptide is … derived from an amino acid sequence of a tumor-associated antigen or a tumor-specific antigen (related to further limitation #2 in instant claim 1); and (b) a second composition, wherein the second composition comprises a second active ingredient in a second pharmaceutically acceptable carrier, and the second active ingredient comprises a T cell receptor modified immune cell; the TCR-modified immune cell can specifically recognize and bind to the epitope polypeptide presented by the MHC class I molecules (related to instant claim 1(b) and limitation #2). 
Copending claims 1-2 of Hou does not recite the immune cells are T cells that are purified from peripheral blood or from tumor tissue and are cultured in vitro. 
Zhao teaches a population of T cells modified with NY-ESO-1 157-165 antigen-specific TCR genes (title, abstract). Zhao teaches T cells are purified from peripheral blood and cultured in vitro, and transduced with retroviral vectors containing the TCR  gene (page 4417, col 1, para. 2, “Transduction of PBL”), and “FACS analysis (Figs. 4 and 5) suggest TCR gene transfer into both CD8+ and CD4+ T cells” (page 4419, col 1, para 4, line 1). Zhao teaches that “engineered CD4+ T cells can recognize the appropriate NY-ESO-1 peptide presented by class I HLA-A2 molecules” (page 4422, col 1, line 4) and “the transduced lymphocytes could efficiently recognize and kill HLA-A2 and NY-ESO-1-positive melanoma cells” (abstract, Figs 8 & 10). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic agent claimed by Hou in copending claims 1-2, by substituting the immune cells with the T cells purified from peripheral blood and cultured in vitro disclosed by Zhao to obtain a therapeutic agent for treatment of tumors with a reasonable expectation of success. Since Zhao teaches the TCR-modified T cells can efficiently recognize and kill HLA-A2 and NY-ESO-1-positive melanoma cells (Zhao, abstract and Figs 8 & 10), and in vitro culture can produce a large number of cells, one of ordinary skill in the art would have been motivated to make this modification in order to obtain a large number of TCR-modified T cells that can efficiently kill tumor cells.
With respect to instant claim 8, copending claim 4 of Hou recites “wherein, when the labeling polypeptide comprises multiple amino acid sequences of the epitope polypeptides, the amino acid sequences of every two adjacent epitope polypeptides are linked by an amino acid sequence of cleavable linker polypeptide”.
With respect to instant claim 11, copending claim 5 of Hou recites “wherein the amino acid sequence of epitope polypeptide includes … NY-ESO-1 157-165”.
With respect to instant claims 17-18, copending claim 6 of Hou recites “wherein the nucleic acid further has an HLA protein coding sequence (related to instant claim 17), wherein the HLA protein coding sequence and the labeling polypeptide coding sequence are under control of their respective promoter, or the HLA protein coding sequence and the labeling polypeptide coding sequence are under control of the same promoter, and the HLA protein coding sequence is operatively linked to the labeling polypeptide coding sequence through a cleavable linker polypeptide coding sequence” (related to instant claim 18).
Since the instant application claims obvious over cited application claims, said claims are not patentably distinct.
 
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of copending Application No. 17270943 to Hou et al in view of Zhao et al (J Immunol. 2005; 174: 4415-4423. Cited in IDS 06/08/2022), as applied to claim 1 above, and further in view of Stornaiuolo et al (Molecular Biology of the Cell, 2003; 14: 889-902. PTO-892).
Copending claims 1-2 and 4 of Hou recite the therapeutic agent as discussed above, and further recite “wherein the labeling polypeptide comprises the following amino acid sequences that are operatively linked in an orderly tandem fashion: an amino acid sequence of a N-terminal signal peptide, one or more amino acid sequence(s) of the epitope polypeptide, an amino acid sequence of an optional C-terminal endoplasmic reticulum retention signal peptide”, related to instant claim 6. Copending claim 4 of Hou also recites “every two adjacent epitope polypeptides are linked by an amino acid sequence of cleavable linker polypeptide”.
Zhao teaches TCR-modified T cells purified from peripheral blood and cultured in vitro.
Copending claims 1-2 and 4 of Hou and Zhao do not recite an ER retention signal sequence Lys-Asp-Glu-Leu. 
Stornaiuolo teaches a CD8-K construct corresponding to the lumenal domain of CD8 tagged with KDEL (Lys-Asp-Glu-Leu) at its C terminus (page 890, col 1, para. 2, line 7). Stornaiuolo teaches that the KDEL mediated ER retrieval process is more efficient compared to another signal KKMP and “CD8-K (the KDEL-bearing form) was restricted mainly to the ER” (abstract and Discussion, page 897, col 2, para 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic agent recited by Hou and Zhao, by substituting the ER retention signal peptide with the KDEL ER retention signal peptide disclosed by Stornaiuolo to improve the therapeutic agent with a reasonable expectation of success. Since copending claim 4 of Hou recites a cleavable linker polypeptide connects two epitopes, and Stornaiuolo teaches KDEL is more efficient in mediating ER retrieval process, one of ordinary skill in the art would have been motivated to make this modification in order to maintain the multi-epitope polypeptide in the ER to have efficient cleavage to release individual epitope to generate targeted immunotherapy. 
Since the instant application claims obvious over cited application claims, said claims are not patentably distinct.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of copending Application No. 17270943 to Hou et al in view of Zhao et al (J Immunol. 2005; 174: 4415-4423. Cited in IDS 06/08/2022) and Stornaiuolo et al (Molecular Biology of the Cell, 2003; 14: 889-902. PTO-892), as applied to claims 1 and 6 above, and further in view of Yu et al (US patent US9540657. PTO-892) and Thanasupawat et al (Oncology Reportes.2013; 29: 149-154. PTO-892).
Copending claims 1-2 and 4 of Hou recite the therapeutic agent as discussed above.
Zhao teaches TCR-modified T cells purified from peripheral blood and cultured in vitro.
Stornaiuolo teaches a KDEL ER retention signal.
Copending claims 1-2 and 4 of Hou, Zhao and Stornaiuolo do not recite an INSL5 signal peptide as shown in SEQ ID NO: 1. 
Yu teaches compositions of expressing secreted and cell-surface-bound polypeptides in a cell produced from a single polynucleotide (title, abstract). Table 3 lists a group of exemplary signal sequences  wherein INSL5 is listed in col 39, row 4 with Yu’s SEQ ID NO: 486 which is 100% identical to the instant SEQ ID NO: 1 in the instant claim 7 (see SCORE search 10/28/2022, rai. file, result #2). 
Thanasupawat teaches that INSL5 is expressed in enteroendocrine cells (EECs) located within the colonic mucosa (page 151, col 1, last para. and Fig. 1A & 1C) and is also expressed in normal human colon and  human neuroendocrine/carcinoid tumors (page 151, col 2, last para. and Fig. 2B & 2F). Thanasupawat also teaches reports on the presence of INSL5 in multiple peripheral tissues including the colon, placenta, heart, spleen, brain, prostate, kidney, bone marrow and liver (page 153, col 1, line 11). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic agent recited by Hou, Zhao and Stornaiuolo, by substituting the signal peptide with a human INSL5 signal peptide with a SEQ ID NO: 1 disclosed by Yu with a reasonable expectation of success. Since INSL5 is expressed in multiple tissues and in neuroendocrine/carcinoid tumors (taught by Thanasupawat), indicating INSL5 signal peptide works efficiently both in normal and cancerous tissues, one of ordinary skill in the art would have been motivated to make this substitution in order to facilitate epitope translocation into ER in tumor cells of multiple tissues.  
Since the instant application claims obvious over cited application claims, said claims are not patentably distinct.

Claims 9, 15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 6 of copending Application No. 17270943 to Hou et al in view of Zhao et al (J Immunol. 2005; 174: 4415-4423. Cited in IDS 06/08/2022), as applied to claims 1 and 8 above, and further in view of Meruelo et al (WO2017152042A2, PTO-892). 
Claim 9 is directed to the self-cleaving linker is a furin enzyme cleavage peptide Arg-X-[Lys/Arg]-Arg (X is any amino acid residue).
Copending claims 1-2, 4 and 6 of Hou recite the therapeutic agent as discussed above.
Zhao teaches TCR-modified T cells purified from peripheral blood and cultured in vitro.
Copending claims 1-2, 4 and 6 of Hou and Zhao do not recite the self-cleaving linker peptide is a furin enzyme cleavage peptide Arg-X-[Lys/Arg]-Arg.
Meruelo teaches a viral vector expressing multiple epitopes of tumor associated antigens. Meruelo teaches “each of the tumor associated antigen epitopes is separated by a processing site, such as an enzyme cleavage site, e.g., a furin cleavage site, for reproducible processing of the expressed epitopes” (page 32, line 5) and the “furin digestion motif XRSKRX (SEQ ID NO: 5), where X is a hydrophobic residue” (page 118, line 12) and “RSKR = Furin sequence” (page 121, line 4), thus teaches a furin enzyme cleavage peptide Arg-Ser-Lys-Arg in instant claim 9. Meruelo teaches “furin processing of multi-epitope polypeptides efficiently induces T cell activation” (page 93, line 20). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic agent recited by Hou and Zhao, by substituting the cleavage peptide with a furin enzyme cleavage peptide Arg-Ser-Lys-Arg disclosed by Meruelo with a reasonable expectation of success. Since furin mediates reproducible processing of the expressed epitopes and furin processing of multi-epitope polypeptides efficiently induces T cell activation (taught by Meruelo), one of ordinary skill in the art would have been motivated to make this substitution in order to achieve reproducible processing of multi-epitope polypeptides to efficiently induce T cell activation.
Claim 15 is directed to the therapeutic agent comprises gene expression regulatory elements. Claim 20 is directed to the therapeutic agent comprises HLA encoding sequence which is controlled by exogenous or vehicle’s own gene expression regulatory elements.
Copending claims 1-2, 4 and 6 of Hou recite the therapeutic agent comprising epitopes and HLA as discussed above.
Zhao teaches TCR-modified T cells purified from peripheral blood and cultured in vitro.
Copending claims 1-2, 4 and 6 of Hou and Zhao do not recite the gene expression regulatory elements.
Meruelo teaches in Example 2 that “The Sindbis replicon contained a viral sub-genomic promoter sequence (the virus’ own gene-expression regulatory element) upstream from the XbaI site and an mRNA poly A sequence located downstream of the ApaI site” (page 117, line 19). Meruelo also teaches gene-expression regulatory elements in the therapeutic agent comprise “any suitable promoter” and “any appropriate mammalian regulatory element, for example, enhancers known to preferentially direct gene expression in specific cell types can be used to direct the expression of a nucleic acid” (page 110, last paragraph). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic agent recited by Hou and Zhao, by combining the gene-expression regulatory elements disclosed by Meruelo with a reasonable expectation of success. It would have also been obvious for one of ordinary skill in the art to also include a silencer as a regulatory element to turn off gene expression in specific cell types. One of ordinary skill in the art would have been motivated to make this combination in order to achieve efficient epitope and HLA expression in tumor cells.
Since the instant application claims obvious over cited application claims, said claims are not patentably distinct.

Claims 51-52 and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 13-14 of copending Application No. 17270943 to Hou et al in view of Zhao et al (J Immunol. 2005; 174: 4415-4423. Cited in IDS 06/08/2022), as applied to claim 1 above, and further in view of Rao et al (Cancer Gene Therapy. 2004; 11: 585-593. PTO-892) and Oppermann et al (US patent US5585237. PTO-892).
Copending claims 1-2 of Hou recites the therapeutic agent as discussed above and copending claim 13 recites “the replication-selective recombinant oncolytic virus is derived from a genetically mutated virus with oncolytic effect or a wild-type virus with oncolytic effect (related to instant claim 51); preferably, the replication-selective recombinant oncolytic virus is derived from adenovirus, vaccinia virus, herpes simplex virus, measles virus, Semliki forest virus, vesicular stomatitis virus, polio virus, retrovirus, reovirus, Seneca valley virus, Echo-type enterovirus, Coxsackie virus, Newcastle disease virus and Malaba virus with oncolytic effect” (related to instant claim 52). Copending claim 14 recites “ the replication-selective recombinant oncolytic virus is a recombinant oncolytic adenovirus obtained by genetically modifying an adenovirus type 5, and E1B-55K gene and/or E1B-19K gene are deleted from the genome of the recombinant oncolytic adenovirus, and E1A gene coding sequence is comprised in the genome of the recombinant oncolytic adenovirus” (related to instant claim 54). 
Zhao teaches TCR-modified T cells purified from peripheral blood and cultured in vitro.
Copending claims 1-2 and 13-14 of Hou and Zhao do not recite the virus can selectively replicate in tumor cells, nor recite the recombinant adenovirus has both E1B-55K gene and E1B-19K gene deletion and retains E1A gene with SEQ ID NO: 34.
Rao teaches several mutated adenoviruses with different deletion in E1B and E1A genes (Fig. 1a) to treat cancers, wherein two adenoviral vectors, named Adhz60 and Adhz62, have both E1B-55K and E1B-19K gene deletion and retaining E1A gene (page 587, col 2, last para to page 588, col 1, para 1, also see Fig. 1a). Rao teaches that “cytopathic effects (CPE) in A549 tumor cells were observed in 2–3 days after infection with WTAd, Adhz60, Adhz62, and Adhz63” (page 588, col 1, bottom lines), “in addition, we also observed replication and cytopathic effect (CPE) of Adhz60 in liver cancer cells Hep3B and HepG2, breast cancer cells MD435 and MCF7, skin cancer cells SK MEL2 and SK MEL28, and prostate cancer cells LNCap” (page 589, col 1, last para, see Fig 5). However, “under the same condition, all E1-deleted viruses (including Adhz60 and Adhz62) could not efficiently cause CPE in Hs181.Sk normal human cells (Fig 2b)” (page 588, col 2, end of para. 1), indicating the recombinant adenoviruses can selectively replicate in tumor cells. Rao also teaches that in contrast to Adhz63 which is deleted for E1B-55K but contains intact E1B-19K and does not have DNA degradation, “only the viruses (Adhz60 and Adhz62) with WT E1A and deletions of both E1B19K and E1B55K caused DNA degradation” in tumor cells (Fig 6, page 590, col 1, last para).
Oppermann teaches compositions for expressing recombinant proteins in cells by adenoviral vectors. Oppermann’s SEQ ID NO: 1 (250-1233) is 100% identical to the instant SEQ ID NO: 34 in the instant claim 54 (see SCORE search 11/01/2022, rni. file, result #1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic agent recited by Hou and Zhao, by substituting the recombinant oncolytic adenoviral vector with the adenoviral vector having both E1B-55K and E1B-19K gene deletion and retaining E1A gene (with SEQ ID NO: 34) disclosed by Rao and Oppermann to improve the therapeutic agent with a reasonable expectation of success. Since Rao teaches the mutated adenoviruses having both E1B-55K and E1B-19K deletion can selectively replicate in tumor cells and can cause DNA degradation (see above), one of ordinary skill in the art would have been motivated to make this modification in order to selectively express the tumor associated epitopes in tumor cells for immunotherapy and to directly kill tumor cells through inducing DNA degradation. 
Since the instant application claims obvious over cited application claims, said claims are not patentably distinct.
	
Conclusion
No claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianjian Zhu whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8:30AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANJIAN ZHU/Examiner, Art Unit 1631                                                                                                                                                                                                        

	/ARTHUR S LEONARD/             Examiner, Art Unit 1631